Citation Nr: 0323838	
Decision Date: 09/13/03    Archive Date: 09/23/03

DOCKET NO.  98-09 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a sinus disability.

2.  Entitlement to an effective date earlier than December 9, 
1996 for the grant of a compensable evaluation for the 
veteran's sinus disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1964 to August 
1967 and from March 1970 to February 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Oakland Regional Office (RO).  The claims folder was 
subsequently transferred to the RO in Reno, Nevada. 

In October 2001, the Board remanded this matter to the RO in 
order that a requested travel Board hearing be scheduled.  
The veteran testified before the undersigned at a travel 
Board hearing at the RO in January 2003.


FINDINGS OF FACT

1.  Beginning December 9, 1996, the veteran's service-
connected sinus disability has been manifested by no more 
than three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

2.  The veteran's claim for an increased evaluation for a 
sinus disability was received on January 13, 1997.

3.  The evidence of record indicates that it was not 
ascertainable that the veteran was entitled to a compensable 
evaluation for his service-connected sinus disability prior 
to December 9, 1996.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 30 percent for the veteran's service-connected chronic 
sinus disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.159 and 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code 6514 (2002).

2.  Under governing law, the effective date of the award of 
the 30 percent disability evaluation for the veteran's 
service-connected sinus disability is December 9, 1996.  38 
U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.157, 3.159, 3.400(o)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board notes that the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits enumerated above.  The discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, and notice of pertinent VCAA regulations provided 
at his January 2003 hearing have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, via the January 2003 notice, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new laws and regulations.  The record in this case includes 
VA and private medical records as well as several pertinent 
VA medical examination reports.  As the record shows that the 
veteran has been afforded VA examinations in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

In June 1992, the veteran underwent a left external frontal 
sinusotomy with an interfrontal sinus septotomy, a left 
external total ethmoidectomy, bilateral Caldwell-Luc, and a 
left sphenoidotomy.  The postoperative diagnosis was left 
periorbital cellulitis and pansinusitis.

In October 1994, the veteran filed a claim of service 
connection for sinusitis with a deviated perforated nasal 
septum.  

October 1994 private medical records reflect a diagnosis of 
chronic sinusitis.  

On March 1995 VA medical examination, the veteran reported a 
perforated nasal septum.  On objective examination, the 
examiner indicated that he observed no adverse nose-related 
symptomatology.  The diagnosis was perforated nasal septum 
with erosion of the entire septum status post operation for 
infected sinuses with no recurrence.  

By March 1996 rating decision, the RO granted service 
connection for chronic sinusitis and perforation of the right 
nasal septum, postoperative, and assigned a noncompensable 
(zero percent) evaluation effective October 27, 1994, the 
date of the veteran's initial claim of service connection.

In April 1996, the veteran failed to appear for a scheduled 
VA sinus examination.  By April 1996 rating decision, the RO 
declined to increase the veteran's evaluation for his sinus 
disability.

On June 1996 VA medical examination, the examiner noted that 
the veteran had a perforated nasal septum but that there was 
no present nasal discharge or purulence.  There was no 
tenderness over the maxillary sinuses or the frontal sinus.  
According to the examiner, the veteran's symptomatology was 
in relative remission.  The examiner diagnosed recurring 
chronic sinusitis requiring interval application of 
antibiotics that was presently in relative remission.  
Finally, the examiner noted that a nondisfiguring scar in the 
nose area resulted from a childhood fall.  The Board notes 
that the veteran complained of a decreased sense of smell and 
taste and stated that he was able to smell only 10 percent of 
the time.

By August 1996 rating decision, the RO continued the 
veteran's evaluation for chronic sinusitis and perforation of 
the nasal septum, postoperative, at zero percent.

A December 9, 1996 report of J.R. Macri, M.D. reflected 
symptoms of nasal congestion, impaired sense of smell for the 
prior two months as well as a decreased sense of taste, and 
nasal drainage.  Antibiotics were prescribed.

In December 1996, the veteran underwent bilateral endoscopic 
sinusotomies, and the postoperative diagnosis was chronic 
sinusitis.  A postoperative pathologic study revealed a 
diagnosis of chronically inflamed respiratory mucosa in the 
right sinus as well as fragments of bone.  With respect to 
the left sinus, the report reflected chronically inflamed 
respiratory mucosa with squamous metaplasia and fragments of 
bone.  

In January 1997, the veteran filed a claim for increase for 
his sinus disability.  With his application, he enclosed the 
December 1996 medical records detailed above.

In April 1997, the veteran failed to report for VA 
examinations to assess the severity of his sinus disability 
as well as sense of smell and taste.

By July 1997 rating decision, the RO granted an evaluation of 
10 percent for the veteran's service-connected sinus 
disability effective December 9, 1996, the date of Dr. 
Macri's report.

On April 1998 VA medical examination, the examiner noted 
daily moderate to severe pain in the left frontal ethmoid 
region.  There was significant interference with breathing 
due to crusting, and the veteran suffered daily purulent 
discharge.  Treatment has included multiple antibiotic 
regimens.  A 1993 procedure to drain the sinuses was 
unsuccessful.  The veteran's chronic symptoms occurred on a 
daily basis without significant relief.  However, the veteran 
did not require bed rest due to his symptomatology due to the 
demands of his job, and he indicated that he had not sought 
treatment in "quite some time" because of the unsuccessful 
nature of treatment in the past.  The examiner diagnosed 
nasal septum deviation and nasal septum perforation.  

By March 1999 rating decision, the RO declined to grant an 
evaluation in excess of 10 percent for the veteran's sinus 
disability.

In January 2003 the veteran testified at a hearing before the 
undersigned.  He indicated that he did not receive notice of 
the scheduled VA examinations for which he failed to report 
because the letters were apparently sent to his mother's 
address.  He stated that he did not recall missing any VA 
medical appointments of which he was aware.  In any event, he 
said that he filed his claim of service connection for a 
sinus disability in October 1994.  According to him, he was 
on antibiotics for a year following his nasal surgery in 
December 1996.  He stated that nothing could be done to 
correct his nasal disability and that he used nasal sprays 
and analgesics to alleviate symptoms.  He testified to 
suffering from year-round incapacitating episodes of 
sinusitis that lasted from three to 10 days and that in the 
past year, he had missed three to four days of work a month 
due to his sinus condition.  During these episodes, he 
indicated that he experienced frontal headaches, bleeding, 
difficulty breathing, purulent discharge, infections, and 
"lots of pain."  He further stated that he had become 
desensitized to the antibiotic he was using and that 
antibiotics, therefore, were no longer prescribed.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected sinus disability warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The veteran's service-connected sinusitis has been rated by 
the RO under the provisions of Diagnostic Code 6514.  Under 
the applicable rating criteria, sinusitis (whether 
pansinusitis, ethmoid sinusitis, frontal sinusitis, maxillary 
sinusitis, or sphenoid sinusitis) is rated under a general 
rating formula.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510 
through 6514.  When detected by X-ray only, a noncompensable 
rating will be assigned.  A 10 percent rating is warranted 
when there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  The note appended to the 
general rating formula for sinusitis provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.

Under the criteria set forth above, a 30 percent evaluation 
for the veteran's sinusitis is warranted effective December 
9, 1996.  According to the veteran's testimony, he suffers 
from incapacitating episodes of sinusitis for a few days 
every month with symptoms such as headaches, pain, and 
purulent discharge.  Similar symptomatology was described on 
the April 1998 VA medical examination report, which also 
spoke to the chronic nature of the veteran's sinus 
disability.  A 50 percent evaluation, however, is not 
warranted as the veteran did not undergo radical surgery with 
osteomyelitis, and although his symptomatology is chronic, 
the evidence does not establish near constant sinusitis 
accompanied by constant headaches, pain, tenderness, and 
purulent discharge or crusting.

The Board notes that the veteran was separately granted 
service connection for headaches claimed as secondary to his 
sinus disability.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
entitlement to an evaluation in excess of 30 percent for the 
veteran's sinus disability.

Earlier Effective Dates

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).

The Board must look at all communications that can be 
interpreted as a claim for an increased rating, as well as 
all the evidence of record, and determine the earliest date 
as of which, within the year prior to the claim, the increase 
in disability was ascertainable.  Servello v. Derwinski, 3 
Vet. App. 196 (1992).

A review of the record reveals that the veteran filed a 
formal claim for an increased rating for his sinus disability 
on January 13, 1997.  The Board, however, construes the 
December 1996 private medical evidence as a claim for 
increase based on medical examination.  38 C.F.R. § 3.157.  
Because the acceptance of a report of examination or 
treatment as a claim for increase is subject to the payment 
of retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report, December 9, 1996 is the appropriate effective date 
for the assignment of the 30 percent evaluation granted 
above.  See Id.  In any event because December 9, 1996 is the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred, an effective date 
earlier than December 9, 1996 for the granting of a 
compensable evaluation must be denied.  38 C.F.R. § 
3.400(o)(2).

The Board notes that all evidence dating before December 9, 
1996 militates against the assignment of a compensable 
evaluation because until that date, the veteran's service-
connected nasal disability was largely asymptomatic.  The 
Board emphasizes, moreover, that where, as here, the veteran 
fails, without good cause, to report for a VA examination, 
increased rating claims shall be denied.  38 C.F.R. § 
3.655(b).  The veteran failed to report for an April 1996 VA 
examination.  As such, an effective date in April 1996 would 
be inappropriate.  Id.  Furthermore, the Board finds that, 
particularly in light of the fact that the veteran did not 
timely report any sickness or other hardship that would have 
prevented him for reporting for his April 1996 VA medical 
examination, he has not demonstrated good cause for his 
failure to report for that examination.  38 C.F.R. § 3.655.  

The veteran asserts that he did not receive notice of the 
April 1996 VA examination.  The Board reminds the veteran, 
however, that there is a presumption of regularity under 
which it is presumed that Government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
See Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also 
Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).  
While the Ashley case dealt with regularity of procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied this presumption of regularity to 
procedures at the RO.  The Court has also held that the 
statements of a claimant, standing alone, are not sufficient 
to rebut the presumption of regularity in RO operations.  YT 
v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 
44 (1995).  Because the Board finds no evidence to rebut the 
presumption of regularity, the Board concludes that the 
veteran is presumed to have received notice of the April 1996 
examination.

Under the criteria set forth above, therefore, there is no 
legal basis for an effective date earlier than December 9, 
1996 for the award of a compensable rating for the veteran's 
nasal disability.  The clear weight of the evidence is 
against the instant claim.  Under the circumstances in this 
case, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b).


ORDER

An evaluation of 30 percent for the veteran's sinus 
disability is granted effective December 9, 1996, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to a compensable evaluation prior to December 9, 
1996 is denied.



	                        
____________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

